PER CURIAM.
Defendant appeals his conviction after a plea of guilty. He contends that the court erred in not allowing him to withdraw his plea of guilty on the ground that he was not adequately advised of the consequences of a guilty plea as required by ORS 135.385(2)(a). The state concedes that the advice was inadequate but contends defendant cannot raise that issue on appeal from a guilty plea. The issue raised is cognizable on appeal. State v. Dawson, 57 Or App 420, 644 P2d 665 (1982); State v. Reichert, 39 Or App 905, 593 P2d 1298 (1979).
Reversed and remanded.